Title: From Alexander Hamilton to William Seton, [16 November 1790]
From: Hamilton, Alexander
To: Seton, William


[Philadelphia, November 16, 1790]
Dear Sir
You will oblige me very much if you will have an assay made as speedily as possible by some of the most skilful hands in your City of the Coins gold and silver of England France Spain & Portugal in most general circulation with you.
The more I examine the statements and tables which have been published respecting the standards of Coins, the more variances I discover; and the more it appears to be necessary to test the truth by experiment.
Whatever expence this may occasion shall be reimbursed. The sooner the assays can be had the more it will oblige. The same thing is doing here.
I remain with great regard   Dr Sir   Your Obed st
A Hamilton
November 16. 1790
I wish to have, with particular accuracy, the weights of the several kinds of dollars old & new with their dates & the fineness of each. Let it be attended to what proportion of the alloy of the several kinds of gold is silver what proportion copper.
Bateaux the french upholsterer has some Commissions from Mrs. Hamilton [which] will require money. Please to let him have any sum not exceeding one hundred Dollars.
Wm. Seton Esqr
